Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2019 is being considered by the examiner.

Drawings
The drawings filed on: 12/19/2018 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, it recites “… applying, by one or more computer systems, a first set of hash functions  to a first entity identifier ….to generate a first set of hash values; producing, by the one or more computer systems, a first set of intermediate vectors from …. By matching each hash value ….. ; performing, by the one or more computer 

The limitations of ““… applying, by one or more computer systems, a first set of hash functions  to a first entity identifier ….to generate a first set of hash values; producing, by the one or more computer systems, a first set of intermediate vectors from …. By matching each hash value ….. ; performing, by the one or more computer systems, an element-wise aggregation on the first set of intermediate vectors …; … outputting the first embedding for use by a machine learning model”, covers performance of the limitations in the mind but for recitation of generic computer component(s) (the ‘one or more computer systems’). That is, other than reciting “one or more computer systems”, nothing in the claim element precludes the steps from being directed to mathematical concepts. For example, applying, producing and performing steps in the claim limitations encompasses using a mathematical formula/equations that apply hash functions, correlation functions and aggregation functions. With regards to the outputting step, although it recites a machine learning model, it is recited at a high level of generality without details of its operation, and can be interpreted as a generic mathematical ‘function’ that produces a calculated output in response to parameter input. If claim limitation(s), under broadest reasonable interpretation, covers mathematical concepts but for generic computer components, then they fall within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element(s) (‘one or more computer systems’) amount(s) to no more than application of the exception using a generic computer component. Application of an exception using a generic computer/component cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, it recites “… generating, by the machine learning model … output that reflects a preference …”. Here the claim limitation is still directed to mathematical concepts that include mathematical formula/equations since the machine learning model is recited at a high level of generality and can be interpreted as a generic mathematical function that calculates a preference value , given parameter input. Since the claim does not resolve the statutory deficiencies of its parent 

With regards to claim 7 it recites “… applying a second set of hash functions … ; producing a second set of intermediate vectors …. ; and combining the second set of intermediate vectors …”. Here the claim limitation is still directed to mathematical concepts that include mathematical formula/equations since the steps can be interpreted as mathematically calculating values using the second set of hash values, mathematically calculating/producing a second set of intermediate vectors from the earlier calculated values, and them mathematically grouping the second set of vectors. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: ‘one or more computer systems’, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to a mathematical concepts.

With regards to claim 8, it recites “… the additional input comprises features …”. Here the claim limitation is still directed to mathematical concepts that include mathematical formula/equations since the steps can be interpreted input parameters for calculation 

With regards to claim 9, it recites “wherein the first entity comprises at least one of : a member; a job; a company; and a content item”. Here the claim limitation is still directed to mathematical concepts that include mathematical formula/equations since the steps can be interpreted different input parameters for mathematical functions. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, nor is it integrated into a practical application as it applies the exception using the generic computer components/functions: ‘one or more computer systems’, and nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception, the claim is directed to a mathematical concepts.

With regards to claim 10, it recites “.. the element-wise aggregation comprises an element-wise maximum …”. Here the claim limitation is still directed to mathematical concepts that include mathematical formula/equations since the steps can be interpreted as mathematically using a maximum aggregate function to determine a maximum value. Since the claim does not resolve the statutory deficiencies of its parent 

With regards to claim 11, it is rejected under similar rationale as claim 1. Although it additionally recites a memory that stores instructions executed by the one or more processors, the memory and its corresponding instructions are still directed to generic computer functions (storage and instruction execution). 

With regards to claim 12, it is rejected under similar rationale as claim 2. 

With regards to claim 16, it is rejected under similar rationale as claim 7. 

With regards to claim 17, it is rejected under similar rationale as claim 8. 

With regards to claim 18, it is rejected under similar rationale as claim 10.

With regards to claim 19, it is rejected under similar rationale as the rejection of claim 11. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007).

With regards to claim 1. Tong et al teaches a method, comprising:  
2applying, by one or more computer systems (Fig. 3: a computer system with processor and memory is implemented), a first set of hash 3functions to a first entity identifier (ID) for a first entity to generate a first set 4of hash values (Fig 4, column 5, lines 16-37: each entity identifier/feature-name is hashed to a plurality of hash functions);  

5producing, by the one or more computer systems, a first set of 6intermediate vectors from the first set of hash values and a first set of lookup 7tables by matching each hash value in the first set of hash values to an entry in 8a corresponding lookup table in the first set of lookup tables (column 5, lines 15-33: “As shown in FIG. 4, the feature name 
The memory may, thus, include M memory locations (referred to herein as "buckets"), where M is a number less than the number of features. FIG. 5 is a functional block diagram of an exemplary configuration of the memory. As shown in FIG. 5, the memory may include M buckets (i.e., distinct memory locations) (shown in FIG. 5 as buckets 0 to M-1). Hash values h_1, h_2, . . . , h_N may identify different ones of these buckets”);  

9performing, by the one or more computer systems, an element-wise 10aggregation of the first set of intermediate vectors to produce a first 11embedding (column 5, lines 55-68: “For example, those features whose statistics indicate that the features occur more than a threshold number of times in different instances and/or that have weight values that are significantly far from zero might be included in a special group for which their statistics and/or weights might be tracked more exactly. The features in the special group might still be quite large (e.g., over one thousand features). The goal of the model generation process may be to use the statistics of the special group and/or the set of approximate statistics to induce a function f such that given a feature vector x, the output f(x) may be a good prediction of the true label y.” Also as explained in column 6, lines 26-32, “the operation may include a write operation or a read operation. For 

12outputting the first embedding for use by a machine learning model (column 6, lines 45-60: “the write function may take N values and increment them in some manner. The particular manner in which the N values are incremented may depend on performance considerations. In one exemplary implementation, the write function may determine the minimum count value (e.g., 100), increment the minimum count value by one (e.g., 100+1=101), and write the incremented value (e.g., 101) to each of the identified buckets. In another exemplary implementation, the write function may increment each of the count values by one (e.g., 100+1=101; 105+1=106; 5000+1=5001), and write the incremented values (101, 106, 5001) to the corresponding ones of the identified buckets. In yet another exemplary implementation, the write function may take the mean or median count value, increment that mean or median count value by one, and store the incremented value in each of the identified buckets”).  

With regards to claim 111. Tong et al teaches a system, comprising:  2one or more processors; and  3memory storing instructions that, when executed by the one or more 4processors, cause the system to:  5apply a first set of hash functions to a first entity identifier (ID) 6for a first entity to generate a first set of hash values;  7produce a first set of intermediate vectors from the first set of 8hash values and a first set of lookup tables by matching each hash 9value in the first set of hash values to an entry in a corresponding 10lookup table in the first set of lookup tables;  11perform an element-wise aggregation of the first set of 12intermediate vectors to produce a first embedding; and  13output the first embedding for use by a machine learning model, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 119. Tong et al teaches a non-transitory computer-readable storage medium storing 2instructions that when executed by a computer cause the computer to perform 3a method, the method comprising:  4applying a first set of hash functions to a first entity identifier (ID) for a 5first entity to generate a first set of hash values;  6producing a first set of intermediate vectors from the first set of hash 7values and a first set of lookup tables by matching each hash value in the first 8set of hash values to an entry in a corresponding lookup table in the first set of 9lookup tables;  10performing an element-wise aggregation of the first set of intermediate 11vectors to produce a first embedding; and  12outputting the first embedding for use by a machine learning model, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7-9, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Saha et al (US application: US 20190034882, published: Jan. 31, 2019, filed: Jul. 25, 2017).

With regards to claim 12. The method of claim 1, further comprising:  Tong et al teaches generating, by the machine learning model based on the first embedding …, output  …, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 
However Tong et al does not expressly teach … 2generating, by the machine learning model based on the first 3embedding and additional input, output that reflects a preference of the first 4entity for a second entity represented by the additional input.  

Yet Saha et al teaches … 2generating, by the machine learning model based on the first 3embedding and additional input, output that reflects a preference of the first 4entity for a second entity represented by the additional input (Abstract, paragraphs 0019, 0023, 0035, 0046,  0054, 0058, Fig 4: a model includes a first entity (job posting) embedded data and additional query input and a second entity (query having associated features) and the output results in a preference/likelihood score between the job posting and query. The second entity (Identified query)  has an embedding (via use of hashing to produce hashed features) and the first entity (identified job) has an embedding (via use of hashing to produce hashed features) used in the model(s) are updated either through training from additional sample member and job posting result data or feedback).  



With regards to claim 13. The method of claim 2, the combination of Tong et al and Saha et al teaches further comprising:  2training the machine learning model to predict an outcome associated 3with the first entity and the second entity based on the first embedding and the 4additional input, as similarly explained in the rejection for claim 2 (as explained the combination of Tong et al and Saha et al teaches that the output can be based on job embedding data and additional query input and embedding data), and is rejected under similar rationale.  

With regards to claim 17. The method of claim 2, the combination of Tong et al and Saha et al teaches further comprising:  2applying a second set of hash functions to a second entity ID for the 3second entity to produce a second set of hash values;  4producing a second set of intermediate vectors from the second set of 5hash values and a second set of lookup tables associated with the second set of 6hash values; and  7combining the 

With regards to claim 18. The method of claim 2, the combination of Tong et al and Saha et al teaches wherein the additional input comprises 2features associated with the second entity, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.  

With regards to claim 26CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.9. The method of claim 1, the combination of Tong et al and Saha et al teaches wherein the first entity comprises at least one of:  3a member;  4a job;  5a company; and  6a content item, as similarly explained in the rejection for claim 2 (as explained the first entity can be a job), and is rejected under similar rationale.  

With regards to claim 112. The system of claim 11, the combination of Tong et al and Saha et al teaches wherein the memory further stores 2instructions that, when executed by the one or more processors, cause the 3system to:  27 CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.generate, by the machine learning model based on the first embedding 5and additional input, output that reflects a preference of the first entity for a 6second entity represented by the additional input, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.  



With regards to claim 116. The system of claim 12, the combination of Tong et al and Saha et al teaches wherein the memory further stores 2instructions that, when executed by the one or more processors, cause the 3system to:  28 CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.apply a second set of hash functions to a second entity ID for the 5second entity to produce a second set of hash values;  6produce a second set of intermediate vectors from the second set of 7hash values and a second set of lookup tables associated with the second set of 8hash values; and  9combine the second set of intermediate vectors into a second 10embedding representing the additional input, as similarly explained in the rejection of claim 7, and is rejected under similar rationale. 
 
With regards to claim 117. The system of claim 12, the combination of Tong et al and Saha et al teaches wherein the additional input comprises 2features associated with the second entity, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.  

 .

Claims 4-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Saha et al (US application: US 20190034882, published: Jan. 31, 2019, filed: Jul. 25, 2017) and further in view of Davtyan (“Making Text Search Learn from Feedback”, published: May 29, 2018, pages 1-16). 

With regards to claim 14. The method of claim 3, Tong et al and Saha et al teaches wherein training the machine learning 2model to predict the outcome associated with the 

However Tong et al and Saha et al does not expressly teach …. 25 CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.updating, based on the outcome, parameters in the machine learning 5model for generating the first embedding from the first entity ID.

Yet Davtyan teaches  updating, based on the outcome, parameters in the machine learning 5model for generating the first embedding from the first entity ID (a first entity set of features and a second entity set of features included a generation of updated weights (page 9: different sets of features can be associated with updated parameter weights based upon feedback) for the machine learning model (the machine learning model associated with logic that is responsible for generation of vectorized embeddings for first and second IDs (as explained in page 6 of Davtyan: " As each document and query is now represented as a vector, we can now say the score is a similarity of these two representations, for example, cosine similarity”)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tong et al and Saha et al’s ability to implement first and second embeddings of identified data to influence the output of a machine learning model, such that the output and feedback from the output can produce adjusted weight parameters that are associated with the embeddings, as taught by Davtyan. The combination would have allowed Tong et al and Saha et al to have allowed the use of 

With regards to claim 15. The method of claim 4, the combination of Tong et al, Saha et al and Davtyan teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input further comprises:  4updating, based on the outcome, additional parameters in the machine 5learning model for generating a second embedding from a second entity ID for 6the second entity, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 16. The method of claim 3, the combination of Tong et al, Saha et al and Davtyan teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input comprises:  4updating, based on the outcome, parameters for calculating the output 5from the embedding and the additional input, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 114. The system of claim 13, the combination of Tong et al and Saha et al teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input comprises:  4updating, based on the outcome, parameters in the machine learning 5model for generating the first embedding from the first entity ID and 

With regards to claim 115. The method of claim 13, the combination of Tong et al, Saha et al and Davtyan teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input comprises:  4updating, based on the outcome, parameters for calculating the output 5from the embedding and the additional input, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.  

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Higgins et al (US Application: US 2015/0248608, published: Sep. 3, 2015, filed: Feb. 27, 2015).

With regards to claim 110. The method of claim 1, Tong et al teaches wherein the element-wise aggregation … of the set of intermediate vectors, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However, Tong et al does not expressly teach …  2comprises an element-wise maximum of the … vectors.  

 maximum of the … vectors (paragraph 0050: a hidden layer includes an aggregation maximum function that works across vectorized outputs).  

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tong et al’s ability to implement an aggregation on a set of vector data, such that the aggregation could have been a maximum aggregation function, as taught by Higgins et al. The combination would have allowed Tong et al to have automatically scored a constructed response  using a deep convolutional neural network (Higgins et al, paragraph 0002). 

With regards to claim 118. The system of claim 11, the combination of Tong et al and Higgins et al teaches wherein the element-wise aggregation 2comprises an element-wise maximum of the set of intermediate vectors, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jayaraman (US Application: US 2020/0089765): This reference teaches using multidimensional word vectors in a semantically encoded message space for sentiment analysis and using hashing upon identified strings.
Shu et al (US Application: US 2020/0066262): This reference teaches reducing the quantity of features through the use of a hash function.
OGREN et al (US Application: US 2019/0332722): This reference teaches memory reduced string similarity analysis.
Tristan et al (US Application: US 2019/0095805): This reference teaches using hashing to reduce relevant features of input data for each decision model. 
Henry (US Application: US 2018/0174579): This reference teaches using a word hash language model.
Wang et al (US Patent: 9330104): This reference teaches indexing and searching heterogenous data entities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILSON W TSUI/Primary Examiner, Art Unit 2178